Citation Nr: 0422793	
Decision Date: 08/19/04    Archive Date: 08/24/04

DOCKET NO.  00-14 551A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, claimed as schizophrenia.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel





INTRODUCTION

The veteran had active duty training from January 28, to 
February 21, 1977, a period of 24 days.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a June 1999 decision by the RO which 
denied service connection for a psychiatric disorder, claimed 
as schizophrenia.  


FINDINGS OF FACT

1.  All available evidence necessary for adjudication of this 
claim have been obtained by VA.  

2.  A psychiatric disorder, including schizophrenia was not 
present in active duty training, and there is no competent 
medical evidence that any current psychiatric disorder is 
related to active duty training.  


CONCLUSION OF LAW

The veteran does not have an acquired psychiatric disorder, 
including schizophrenia due to disease or injury which was 
incurred in or aggravated by active duty training.  38 
U.S.C.A. §§ 1131, 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist, including to obtain 
medical opinion where necessary, and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

In the recently decided case of Pelegrini v. Principi, 18 
Vet.App. 112, (2004), referred to as Pelegrini II, the United 
States Court of Appeals for Veterans Claims (Court) 
essentially held that VA must provide notice "upon receipt" 
and "when" mandate that notice precede an initial 
unfavorable AOJ (agency of original jurisdiction) decision on 
a service-connection claim.  The Court also specifically 
recognized that, where, as in the case currently before the 
Board, that notice was not mandated at the time of the 
initial AOJ decision, the AOJ did not err in not providing 
such notice specifically complying with section 5103(a)/§ 
3.159 because an initial AOJ adjudication had already 
occurred.  For the reasons enumerated below, there is no 
indication that there is any prejudice to the veteran by the 
order of the events in this case.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Any error in the sequence of events is 
not shown to have any effect on the case, or to cause injury 
to the veteran.  As such, the Board concludes that any such 
error is harmless, and does not prohibit consideration of 
this matter on the merits.  See ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

In this case, the rating action of June 1999 was issued 
before the RO provided the veteran with notice of VCAA.  The 
Board concludes that information and discussions as contained 
in the June 1999 and March 2002 rating decisions, the June 
2000 statement of the case, the February and May 2004 
supplemental statements of the case (SSOC), and in letters 
sent to the veteran in January 2002 and July 2003 have 
provided the veteran with sufficient information regarding 
the applicable regulations.  Additionally, these documents 
notified him why this evidence was insufficient to award the 
benefits sought.  Thus, the veteran has been provided notice 
of what VA was doing to develop the claim, notice of what he 
could do to help his claim, and notice of how his claim was 
still deficient.  Because no additional evidence has been 
identified by the veteran as being available but absent from 
the record, the Board finds that any failure on the part of 
VA to further notify the veteran what evidence would be 
secured by VA and what evidence would be secured by the 
veteran is harmless.  Cf. Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Laws & Regulations

Under the applicable criteria, service connection may be 
established for any disease or injury incurred in or 
aggravated while performing active duty training.  38 
U.S.C.A. §§ 1131 (West 2003).  

A chronic, tropical, prisoner of war related disease, or a 
disease associated with exposure to certain herbicide agents 
listed in §3.309 will be considered to have been incurred in 
service under the circumstances outlined in this section even 
though there is no evidence of such disease during the period 
of service.  No condition other than one listed in §3.309(a) 
will be considered chronic.  Service. The veteran must have 
served 90 days or more during a war period or after December 
31, 1946.  The requirement of 90 days' service means active, 
continuous service within or extending into or beyond a war 
period or which began before and extended beyond December 31, 
1946, or began after that date.  Any period of service is 
sufficient for the purpose of establishing the presumptive 
service connection of a specified disease under the 
conditions listed in §3.309(c) (prisoners of war) and (e) 
(exposure to herbicides).  38 C.F.R. § 3.303 (2003).

Factual Background

Initially, the Board notes that the veteran's service medical 
records are unavailable for review.  The RO made numerous 
attempts to obtain all of his service medical records from 
the National Personal Records Center (NPRC), the Adjutant 
General at Ft. Gordon, the regional office in Georgia, and 
from the Personnel Records Center for the California Army 
National Guard.  A response from each of those facilities was 
to the effect that there were no records pertaining to the 
veteran.  

Where service medical records are absent or missing, there is 
a heightened duty of the Board to consider the applicability 
of the benefit of the doubt, to assist the claimant in 
developing the claim, and to explain its decision.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991); Moore v. Derwinski, 1 
Vet. App. 401 (1991); see also 38 U.S.C.A. § 5107(a) (West 
2002).  The case law does not, however, lower the legal 
standard for proving a claim for service connection.  Russo 
v. Brown, 9 Vet. App. 46 (1996).  The RO, aware of this 
heightened duty to assist, notified the veteran of alternate 
sources of evidence that may be utilized and he was afforded 
an opportunity to provide any additional evidence.  

Every effort has been made assist the veteran to obtain 
evidence from all identified sources.  No reasonable 
possibility exists that any further assistance would aid the 
veteran in substantiating his claim.  The Board is satisfied 
that there are no additional records within the control of 
the VA or any other identified governmental agencies 
pertinent to the veteran's claim.  Thus, the VA has met its 
duty to notify and assist under the VCAA.  38 U.S.C.A. 
§ 5103A(a)(2).  Accordingly, it is concluded that the veteran 
would not be prejudiced by the Board proceeding with the 
adjudication of his claim.

The veteran's Report of Separation from Active Duty (DD Form 
214) showed that he entered service on January 28, 1977, and 
that he was released from active duty training on February 
21, 1977, and returned to National Guard Control for 
disposition under National Guard Regulations by reason of 
marginal or non-productive performance under the Trainee 
Discharge Program.  

The first evidence of any treatment or diagnosis for a 
psychiatric disorder was shown on a private medical report 
dated in August 1996.  At that time, the veteran reported 
that he was first abducted by aliens in January 1976, while 
in the Army.  He said that he tried drugs in the past but 
denied any current use or history of substance abuse.  He 
also reported his highest level of education was college and 
that he attended aviation school.  On a subsequent 
psychological evaluation at the same facility in November 
1997, he reported that he was abducted by aliens when he was 
9 years old and that he smoked "joints frequently."  The 
diagnosis on both occasions was paranoid schizophrenia.  

The diagnosis on VA examination in October 1998 was 
schizophrenia.  The examiner indicated that there were no 
medical records available for review.  The veteran stated 
that he left service after one month, because he did not like 
the noise.  At that time, the examiner indicated that the 
veteran's symptoms probably dated back to 1977.  Additional 
VA psychiatric treatment records from 1999 to 2003 include 
diagnoses of psychotic disorder, not otherwise specified; 
schizo-affective disorder, and rule out schizophrenia.  In 
March 2003, a VA psychiatrist dictated into the record a VA 
psychiatrist's report of June 2001 which was to the effect 
that the veteran reported that he first began to hear voices 
around ages 9 or 11.  He did not reveal this to anyone, but 
his head hurt and he was able to only complete 6th grade.  He 
then drew pictures of aliens which he claimed strapped him to 
a table for body parts.  The psychiatrist concluded that the 
veteran was an unreliable historian. 

The evidentiary record also includes a statement provided by 
the representative and signed by the veteran's treating VA 
psychiatrist, dated in May 2003, in which she opined that the 
veteran's psychiatric disorder was related to military 
service.  Her diagnosis was schizo-affective disorder, rule 
out schizophrenia.  In a July 2003 statement, the same 
psychiatrist noted that the veteran gave a history of falling 
asleep in service during rifle practice, and was unable to 
sleep at night.

Analysis

It is evident that the opinions of the VA physicians were 
based entirely on the veteran's self-described history and 
recent treatment records as there is no medical evidence 
showing any psychiatric symptoms or disorder prior to 1996.  
Neither physician offered any discussion or analysis of the 
evidence nor did they provide any explanation for their 
conclusions.  The Court has held that the Board is not bound 
to accept a diagnosis based solely on an unsubstantiated 
history as provided by the veteran.  Wood v. Derwinski, 1 
Vet. App. 190 (1990); see also, LeShore v. Brown, 8 Vet. App. 
406 (1995) (a medical statement, unenhanced by any additional 
medical comment, does not constitute "competent medical 
evidence").  Accordingly, the Board finds these opinions are 
of little probative value.  

The veteran, as a layperson, is not competent to offer an 
opinion as to medical causation or etiology.  Epps v. Brown, 
9 Vet. App. 341 (1996); Espiritu, 2 Vet. App. 492 (1992).  
See also Franzen v. Brown, 9 Vet. App. 235 (1996).  
Furthermore, in this case, the information provided by the 
veteran to his medical care providers was inconsistent and 
contradictory and must be considered suspect, given his 
paranoid and delusional state of mind at that time.  He has 
been described as an unreliable historian.

The current medical evidence of record simply does not show 
that a psychiatric disorder was present in active duty 
training.  The earliest evidence of a psychiatric disorder 
was more than 19 years following the veteran's discharge from 
active duty training, and there is no competent evidence 
relating such disease to active duty training.  The opinions 
of the VA physicians do not rise to competent evidence 
relating any current psychiatric disorder to active duty 
training.  

Inasmuch as there is no evidence of a psychiatric disorder in 
active duty training, the Board finds that there is no basis 
to grant service connection for schizophrenia.  


ORDER

Service connection for an acquired psychiatric disorder, 
including schizophrenia is denied.  




		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



